Citation Nr: 1432673	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-06 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an earlier effective date, earlier than September 18, 2002, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Whether a notice of disagreement (NOD) received by VA on August 31, 2010, was timely filed with respect to an October 17, 2008 decision for reduction of pension and creation of overpayment.


REPRESENTATION

Appellant represented by:	Susan B. Lipscomb, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction has since been transferred to the RO in Columbia, South Carolina.

The Veteran testified before the undersigned during a videoconference hearing in March 2012.  At that time, he submitted additional evidence accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.

The Board has reviewed the Veteran's Virtual VA file and finds there are no additional relevant records contained therein which are not already part of the paper claim file.  

The issue of the accounting of recoupment of overpayment and propriety of reduction of pension benefits and recoupment of overpayment are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Correspondence dated on October 17, 2008 informed the Veteran that his pension benefit had been reduced due to his Social Security Administration (SSA) income and that he had been informed this would create an overpayment which was to be paid from the compensation benefits now owed to him.  

2.  An October 2008 report of contact states that the RO informed the Veteran that if he were to receive a letter regarding the creation of an overpayment, to disregard the letter.  

3.  On October 18, 2002, the Veteran filed an informal claim of service connection for PTSD.

4.  The record includes no communication from the Veteran or his representative received earlier than October 18, 2002, that constitutes either a formal or informal claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  A timely NOD as to the October 17, 2008 decision was filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.305 (2013).

2.  The criteria for an effective date earlier than September 18, 2002, for the grant of service connection for PTSD, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

In regards to the timeliness of the appeal issue, the VCAA does not apply as the issue of timeliness of an NOD is a jurisdictional matter, not a claim for benefits.  It is the jurisdictional initiation of an appeal and is not evidence-driven within the meaning of the VCAA.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  In any event, the appellant provided evidence in an attempt to establish the timeliness of his NOD and provided relevant argument, to include at a Board hearing. 

In regards to the issue of the earlier effective date for the grant of service connection for PTSD, the claim arises from his disagreement with the effective date assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, notice was issued to the Veteran in a June 2009 letter pertaining to his claim for an earlier effective date.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's October 18, 2002 submission and prior submissions.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file. There is no indication of relevant, outstanding records which would support the Veteran's claim for an earlier effective date.  38 U.S.C.A. § 5103A(c) ; 38 C.F.R. § 3.159(c)(1)-(3).

The Board acknowledges the duties of a Veterans Law Judge (VLJ) during hearings pursuant to 38 C.F.R. § 3.103(c)(2).  Here, the VLJ identified the issue to the Veteran, and relevant testimony concerning the events concerning the filing of his NOD was elicited as well as how to establish an earlier effective date for the grant of service connection for PTSD.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  

Accordingly, the Board finds that no further action pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010) is necessary, and the Veteran is not prejudiced by a decision at this time. 

A.  Timeliness of NOD

At issue in this case is whether the notice of disagreement (NOD) submitted by the Veteran in response to an October 17, 2008 decision was timely filed.  The Veteran contends that he was not properly informed of the overpayment and how the overpayment was to be recouped and therefore, the time to file an NOD with regards to the overpayment has not expired.  

An appeal consists of a timely filed NOD in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. Under 38 U.S.C.A. § 7105, a NOD must (1) express disagreement; (2) be filed in writing; (3) be filed at the agency of original jurisdiction (AOJ); (4) be filed within one year of the mailing date of the decision; and, (5) be filed by the claimant or authorized representative.  Under 38 C.F.R. § 20.201, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a NOD.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. § 20.302.

As noted above, the Veteran was notified of the reduction of pension payments and creation of overpayment in an October 17, 2008 letter.  A report of contact dated that same day states that the RO had a phone conversation with the Veteran wherein he acknowledged being in receipt of SSA benefits.  The report further states that the RO informed the Veteran that his pension benefits would be reduced due to his SSA benefits and that this would create an overpayment which would be offset by the compensation benefits he was to receive.  Significantly, and troubling, is that the report concludes by stating that the RO advised the Veteran that he "might receive a letter saying he had a[n] overpayment but to disregard the letter since the debt will be taken out of the lump sum created in the compensation claim."  [emphasis added].

In a letter received by the RO on August 31, 2010, the Veteran argues that the VA recovered the overpayment twice and requests that the money deducted from recoupment of the overpayment be returned to him.  The RO accepted this as an NOD to the October 2008 decision but decided that the NOD was not timely.

The Board finds that due to the specific facts of this case, a timely NOD has been filed by the Veteran.  Indeed, the Board acknowledges that the August 31, 2010 letter exceeded the one year time limit during which an NOD could be filed.  However, as noted, the RO specifically advised the Veteran in a phone conversation, as memorialized in the October 2008 report of contact, to disregard the letter informing him of the overpayment.  

Considering that the Veteran was given conflicting information as to how to proceed after being informed of the reduction and overpayment, the Board finds that the correspondence of August 2010 in which the Veteran disputes the recoupment of the overpayment to be timely.  Indeed, if the Veteran was specifically instructed by the RO to disregard the letter informing him of the overpayment, the RO cannot now want or expect to hold the Veteran accountable for any of the information contained therein, including the one year time limit upon which to file an appeal.  

For the reasons set forth above, the Board finds that a timely notice of disagreement with the October 2008 decision was filed. 

B.  Earlier effective date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

An October 18, 2002 report of contact states that in a telephone conversation with the RO the Veteran had indicated he wanted to amend his claim to include the issue of service connection for PTSD.  The Veteran also submitted a written statement which was received on October 21, 2002, stating he wanted to amend his claim to include the issue of service connection for PTSD.  

In a September 2008 rating decision, the RO granted entitlement to service connection for PTSD, assigning a 100 percent disability rating, effective September 18, 2002.

In March 2009, the Veteran disagreed with the effective date assigned.  He has argued that he had filed a claim for service connection for PTSD as early as 1998 but the RO had lost his claim.  

At the outset, the Board notes that the Veteran's claim for service connection for PTSD was received on October 18, 2002.  However, the RO has assigned an effective date of September 18, 2002.  This appears to be due to a typographical error on the RO's part.  However, the RO has not taken any action to change the effective date of September 18, 2002.  The Board will not disturb the RO's currently assigned effective date either.  Rather, the Board will consider whether the Veteran filed a formal or informal claim for service connection for PTSD prior to September 18, 2002.  

The Board has reviewed the evidence of record and finds that there is no evidence that a formal or informal claim of service connection for PTSD was received prior to September 18, 2002.  

Prior to September 28, 2002, there is nothing in the record that indicates a desire or intent to file a claim for service connection for PTSD.  Indeed, prior to September 18, 2002, the Veteran had filed a claim in August 2001.  However, while he had raised multiple issues, service connection for PTSD was not one of the issues listed in that claim.  It was not until the October 18, 2002 report of contact that the Veteran expressed an intent to file a claim for service connection for PTSD.

The Board acknowledges the Veteran's and his attorney's argument that he had filed a claim for service connection for PTSD as early as 1998 but that the RO had lost the claim.  However, the Board finds significant that at the time that he filed the August 2001 claim, he did not include PTSD as one of the disabilities being claimed.  Rather, he raised multiple other disabilities without including PTSD.  Of significance is also that the report of contact of October 18, 2002 notes that the Veteran stated he wanted to amend his pending claim to add PTSD.  Moreover, in the letter of October 21, 2002, the Veteran stated he wanted to add PTSD to his pending claim.  The use of the terms "amend" and "add" show that the Veteran was aware that his August 2001 claim did not include PTSD as an issue.  

In summary, based on the facts in this case, there is no legal basis for an effective date prior to September 18, 2002, for the award of service connection for PTSD.  Prior to that date, there is no communication from the Veteran which showed a desire or intent to file a claim for service connection for PTSD.  The evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b). 

For the above reasoning, the Board concludes that an effective date earlier than September 18, 2002, for the grant of service connection for PTSD, is not warranted.


ORDER

A timely notice of disagreement was filed as to the October 2008 decision is recognized.

Entitlement to an effective date earlier than September 18, 2002, for the grant of service connection for PTSD, is denied.

REMAND

As noted above, the Board has found that the Veteran has filed a timely NOD as to the reduction of his pension benefits and recoupment of overpayment.  The Veteran and his attorney have argued that the VA recouped the overpayment twice and is requesting that the VA return the additional amount recouped.

A review of the claim file shows that the Veteran has not been provided with an accounting of the debt created by the reduction of the pension benefits.  Indeed, not even the October 2008 letter informing him of the reduction in pension benefits and creation of overpayment provide the Veteran with an amount of overpayment.  Therefore, the Board finds that the Veteran should be provided with an accounting of his debt.

Thereafter, the RO should notify the Veteran and his attorney of the findings and allow them the opportunity to file a claim, if they so choose, as to the validity of the debt or propriety of the recoupment of the overpayment.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file and complete an accounting that sets out the amount of the overpayment made to the Veteran and how it was calculated.  

2.  After the requested development above has been completed, the RO/AMC should notify the Veteran and his attorney of the findings and allow them the time and opportunity to submit any claims which they may deem necessary.

3.  Thereafter, the RO should adjudicate any issues raised by the Veteran and his representative.  If, and only if, any benefits claimed are denied and the Veteran timely appeals the denial, the record should be returned to the Board for appropriate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


